Citation Nr: 0836260	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-03 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Eligibility for nonservice-connected disability pension.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The appellant served with the Philippine Scouts from March 
1946 to February 1948.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 decision by the United States 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that decision, 
the RO found that the appellant was not eligible to receive 
VA non-service-connected disability pension.


FINDING OF FACT

The appellant served with the Philippine Scouts from March 
30, 1946, to February 28, 1949.


CONCLUSION OF LAW

Based on the date of the appellant's induction into 
Philippine Scouts service, that service does not confer 
eligibility for nonservice-connected disability pension.  
38 U.S.C.A. §§ 101, 107, 1521 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.40 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking VA nonservice-connected disability 
pension.  A service discharge document shows that the 
appellant served in the Philippine Scouts from March 30, 
1946, to February 28, 1949.

VA pays pension to a veteran of a period of war who meets 
specified service requirements, and who is permanently and 
totally disabled from non-service-connected disability not 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1521.  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, who are included for 
compensation benefits, but not for pension benefits.  38 
U.S.C.A. § 107; 38 C.F.R. § 3.40(a) and (b).  Other 
regulations apply to other types of Philippine service, 
including service in the Commonwealth Army of the Philippines 
when called into service of the Armed Forces of the United 
States, recognized guerrilla service, unrecognized guerrilla 
service, and combined service of different types.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c), (d), and (e).

The appellant's service with the Philippine Scouts began in 
March 1946, which is between October 6, 1945 and June 30, 
1947.  Therefore, his Philippine Scouts service is included 
as wartime service for purposes of service-connected 
disability compensation benefits, but not for purposes of 
non-service-connected disability pension benefits.  38 C.F.R. 
§ 3.40(b).  Under the applicable law, the appellant's type 
and dates of service do not make him eligible for pension 
benefits.

Notice and Assistance

Under the Veterans Claims Assistance Act of 2000 (VCAA) and 
it implementing regulations, upon receipt of a complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, 
(2) the Secretary will seek to obtain, if any, and (3) the 
appellant is expected to provide, if any, and to request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has recognized that, when the law and not the 
evidence is dispositive of a claim, the VCAA is not 
applicable to that claim.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002) (VCAA not applicable to a claim 
for non-service-connected pension when the claimant did not 
serve on active duty during a period of war).  Under 
applicable statute and regulations, the date of the 
appellant's induction into the Philippine Scouts means that 
his service cannot make him eligible for non-service-
connected disability pension.  Thus, the law, and not the 
evidence, is dispositive of the appellant's claim for non-
service-connected disability pension.  Therefore, the VCAA 
requirements are not applicable to that claim.


ORDER

Eligibility for non-service-connected disability pension is 
denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


